
	

113 HR 5890 IH: To conduct a study to ensure that enhanced communication is provided between commercial aircraft and air traffic control towers, and for other purposes.
U.S. House of Representatives
2015-01-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5890
		IN THE HOUSE OF REPRESENTATIVES
		
			January 2, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To conduct a study to ensure that enhanced communication is provided between commercial aircraft
			 and air traffic control towers, and for other purposes.
	
	
		1.Short titleThe Act may be cited as the No Missing Planes Act.
		2.Study of technology to improve communication of aircraft with air traffic control towers
			(a)StudyThe Administrator of the Federal Aviation Administration shall complete a study which shall
			 include—
				(1)the feasibility of providing communication from commercial aircraft to air traffic control towers
			 when an aircraft leaves its flight plan or experiences dangerous or
			 threatening conditions and pinpointing the location of an aircraft that is
			 missing within 30 minutes by disseminating the information globally in
			 less than an hour to rescue and recovery agencies;
				(2)information on the possible transition of black boxes to telematics systems that routinely
			 throughout a flight communicate the contents of black boxes to secure
			 store faculties managed by the National Transportation Safety Board;
				(3)the investigation of the automation of data collection from aircraft while in flight and automate
			 the transmission of data in such a way that the rate of transition is
			 dependent on the speed of the aircraft and the conditions under which it
			 is being operated (turbulence and faster speed would trigger more frequent
			 uplink of data from the black boxes on the flight) the warehousing of data
			 that establishes chain of custody for data if needed as the last official
			 record of an aircraft, and the analysis of the data that is received to
			 identify anomalous data;
				(4)the review of the availability of tamper proof transponders that cannot be turned off in flight and
			 an alert if a transponder is tampered with while in flight;
				(5)the feasibility of securing transponders from being cloned or data being changed from the original
			 designation that is assigned to the physical aircraft it is associated
			 with and the proper safeguards to be sure that use of an assigned
			 transponder identification protocol by another aircraft is prohibited by
			 design and the communication system and requisite protocols that will
			 support the system, including a mechanism to investigate the ability to
			 introduce transponder designations that are not assigned by aviation
			 regulatory authorities;
				(6)the investigation of the means by which the United States could enforce that no airline operating
			 in the United States or operate gates at an airport in the country may
			 have communication technology that does not conform to domestic available
			 communication technology standards; and
				(7)the investigation of how quickly relevant statistical data on commercial aircraft can be shared
			 with the Federal Aviation Administration, the Department of Homeland
			 Security, and the North American Command in the event that a flight fails
			 to respond to communication or ceases to be detectable by ground control.
				(b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall submit to the Committees on Transportation
			 and Infrastructure,
			 Homeland Security, and Armed Services of the House of Representatives and
			 the Committees on Commerce, Science, and Transportation, Homeland Security
			 and Governmental Affairs, and Armed Services of the Senate.
			(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this study, $10,000,000.
			
